DETAILED ACTION
Response to Arguments and Remarks
Following amendment, claims 1-20 are pending in this application. 
Claim objections to claims 9 and 11 are withdrawn based on the amended claim set. 
Applicant’s arguments, see pgs. 6-8, filed 5/17/2-21, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kroll ‘318 in view of Dong, Kroll ‘954, Hess, Ghosh, and Pujar.
Applicant’s arguments with respect to claim(s) 2-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that this action is a non-final rejection due to new grounds of rejection based upon relevant art found during a search following interview with applicant that had not been previously presented. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll ‘318 (US 20020120318 A1).
Regarding claims 1 and 13, Kroll ‘318 teaches a HIS bundle sensing device (title) to deliver stimulation to the heart (abstract) comprising: an atrial detection circuit to determine 
Regarding claim 5, Kroll ‘318 teaches the system substantially as claimed in claim 1. Further, Kroll teaches wherein the atrial activity may be an atrial sensed event or an atrial stimulation/paced event [0084] (Fig 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Dong (US 20110264158 A1).
 Regarding claims 2-3, 14 and 15, Kroll ‘318 teaches a system substantially as described in claim 1. Further, Kroll ‘318 teaches wherein the sensing circuits have thresholds for detecting heart 
Dong teaches a system for HIS-bundle capture wherein a cardiac signal processor 112 / event detector is configured to switch from a first sensing mode to a second sensing mode to detect the His-bundle activity in response to an indication of HBP ([0123] the sensing in response to HBP can operate to sense thresholds, the device can switch to different modes to change these thresholds, thus changing sensitivity),the first sensing mode having a sensing threshold and the second sensing mode having a lower sensitivity than the first sensing mode ([0053] there are two thresholds that are different from each other; [0123] the step-up system can set a predetermined threshold to a higher level, showing how a second threshold is higher than the first [0137-0139] when examining the thresholds that are sensed, the threshold setting can be switched to step-up or step-down, increasing or decreasing the sensitivity of the measurement).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the HIS-bundle stimulator of Kroll ‘318 with the modes of differing sensitivity and thresholds of Dong because “His-bundle pacing, generally, has higher and unstable thresholds due to lead placement and difficulty in capturing the purkinje system” [0069] and thus this system may allow for “automatically determining a His-bundle threshold, for adjusting a pacing configuration, or for monitoring or reporting the stability of the His-bundle pacing.” [0070] Further, examiner notes that this modification comprises the use of a known technique (HIS signal thresholding during sensing) to improve similar devices (cardiac monitoring device on the .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Dong (US 20110264158 A1) as applied to claims 2 and 14 above, and further in view of Kroll ‘954 (US 7738954 B1).
Regarding claims 4 and 16, Kroll ‘318 in view of Dong teaches a system substantially as claimed in claims 2 and 14. Further, Kroll ‘318 teaches wherein the sensing circuits may sense based on threshold detection to selectively sense cardiac signals [0054] [0056] [0061]. Kroll ‘318 in view of Dong does not teach a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia episode.
Kroll ‘954 teaches a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia/cardiac episode (Col 5 Ln 36-56; the controller contains an arrhythmia detector to determine if an arrhythmia event is occurring; this information may be used by the stimulator to determine therapy and execute a different mode of operation).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the arrhythmia detector of Kroll because "atrial arrhythmia generally indicates that sinus node pacing has been supplanted or become ineffective" (Col 1 Ln 17-21) thus the need to recognize this condition would be useful in a device that overcomes "various issues associated with artificial control of the atrio-ventricular system by focusing on stimulation of the His-Bundle (Col 1 Ln 45-47). Further the examiner notes that this modification comprises applying a known technique (arrhythmia .
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Hess (US 20060224193 A1).
Regarding claims 6 and 7, Kroll ‘318 teaches the system substantially as claimed in claim 1. Further, Kroll ‘318 teaches wherein the sensing circuits may sense based on threshold detection to selectively sense cardiac signals at the HIS bundle [0054] [0056] [0061] and the controller 60 includes timing circuitry to control and monitor the timing of blanking intervals [0049]. Kroll ‘318 does not teach wherein the cardiac event detector is configured to detect the His-bundle activity following a post-atrial cross-chamber blanking period that begins following the atrial activity.
Hess teaches a system wherein the cardiac event detector is configured to detect the presence or absence of activity following a post-atrial cross-chamber blanking period that begins following the sensed atrial activity ([0044-0046] the cross-chamber blanking interval is used to ignore sensor data that may indicate pacing artifacts following atrial activity/stimulation).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system using threshold when sensing cardiac signals of Kroll ‘318 with the cross-chamber blanking period measurement of Hess because "blanking intervals can be used not only to shield the sensing channel from pacing artifacts, but can also be used to prevent crosstalk between sensing channels where depolarization occurring in one cardiac chamber is interpreted as a depolarization in another chamber" [0044]. 
Regarding claim 17, Kroll ‘318 teaches the system substantially as claimed in claim 13. Further, Kroll ‘318 teaches wherein the sensing circuits may sense the presence or absence of 
Hess teaches a system that monitors atrial function and uses a blanking period to prevent pacing artifacts [0044], however during this period a system may fail to detect arrhythmia at the atrium [0045] (with this issue in mind the sensing at the HIS bundle during the taught blanking period would be obvious to allow for detection).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac monitoring system with HIS bundle sensing of Kroll ‘318 to sense at the HIS bundle during the cross-chamber blanking period measurement of Hess because "blanking intervals can be used not only to shield the sensing channel from pacing artifacts, but can also be used to prevent crosstalk between sensing channels where depolarization occurring in one cardiac chamber is interpreted as a depolarization in another chamber" [0044] and “A cardiac rhythm management device that implements a cross-chamber blanking interval for the atrial sensing channel may thus fail to distinguish an atrial tachyarrhythmia from a ventricular tachycardia” [0045], thus the HIS sensing may be beneficial to sense during the blanking period.
Claims 8, 9, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) as applied to claims 1 and 13 above, and further in view of Ghosh (US-20170120058-A1).
Regarding claims 8 and 18, Kroll ‘318 teaches the system substantially as claimed in claims 1 and 13. Further, Kroll ‘318 teaches a method for sensing HIS bundle activity and using it as a control [0090] for HIS pacing to stimulate a heart comprising: delivering the HBP pulses if the detected His-bundle activity is recognized as a first state, or withholding the delivery of the 
Kroll ‘318 does not teach a method for operating a pacing system to stimulate a heart comprising: recognizing the activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW); and wherein the inhibitory event includes a far- field conducted R-wave, or a premature ventricular contraction.
Ghosh teaches a method for operating a pacing system to stimulate a heart comprising: recognizing the electrical activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW) ([0075] Fig 5; a system is described to determine if a signal received is a P-wave or a R-wave of a premature ventricular contraction, this determination allows the system to determine if stimulation is appropriate if a P-wave is detected and inappropriate if a R-wave or premature contraction is detected; [0076] the step of setting a cutoff time that is sufficiently long allows for far field signals to be considered; Block 316 shows a decision step to deliver a pacing pulse or to not deliver a pulse)); and wherein the inhibitory event includes a far- field conducted R-wave, or a premature ventricular contraction ([0075-0076] a far-field conducted R-wave can be detected as an inhibitory event).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac HIS bundle monitor and stimulation system of Kroll with the detection system for far field P and R waves as taught by Ghosh because “it is desirable to time the delivery of the ventricular pacing therapy so as to be delivered at a point in time subsequent to a P-wave, resulting in the delivery of the ventricular pacing coinciding with the occurrence of an R-wave of the cardiac cycle of the patient” …thus  “the ability to sense P-waves is an important factor in determining timing of the ventricular pacing therapy for cardiac resynchronization therapy (CRT)” [0004].

Ghosh teaches a method for discriminating a FFPW signal wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac HIS bundle timing recognition of Kroll with the detection system for far field P and R waves recognition via timing as taught by Ghosh because “it is desirable to time the delivery of the ventricular pacing therapy so as to be delivered at a point in time subsequent to a P-wave, resulting in the delivery of the ventricular pacing coinciding with the occurrence of an R-wave of the cardiac cycle of the patient” …thus  “the ability to sense P-waves is an important factor in determining timing of the ventricular pacing therapy for cardiac resynchronization therapy (CRT)” [0004].
Regarding claim 12, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 8. Kroll ‘318 teaches wherein the sensing circuits have thresholds for detecting heart activity in the HIS-bundle [0054]-[0056] and where the thresholds may be adjusted to different levels [0061]. Kroll ‘318 does not teach wherein the cardiac event detector is configured to adjust an event sensing threshold based on the detected FFPW to detect the His-bundle activity.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kroll ‘318 with threshold detection with the adjustable thresholds of Ghosh because this modification comprises a use of a known technique (adjusting thresholds based on received data) to improve similar devices (cardiac monitors) in the same way (by adjusting the thresholds based on historic data, the thresholds may be tailored to an individual’s physiologic signals).
Regarding claim 20, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 18. Kroll ‘318 teaches wherein the sensing circuits have thresholds for detecting heart activity in the HIS-bundle [0054]-[0056] and where the thresholds may be adjusted to different levels [0061] and detecting the presence or absence of HIS bundle activity [0090]. Kroll does not teach wherein the cardiac event detector is configured to adjust an event sensing threshold based on the detected FFPW to detect the His-bundle activity.
Ghosh teaches wherein the cardiac signal analyzer 90 is configured to adjust an event sensing threshold based on the detected FFPW to detect the activity [0045] [0075]-[0078] (adjustable thresholds for activity based on history of detection).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the HIS bundle activity system of Kroll ‘318 with threshold detection with the adjustable thresholds of Ghosh because this modification comprises a use of a known technique (adjusting thresholds based on received data) to improve similar devices (cardiac monitors) in the same way (by adjusting the thresholds based on historic data, the thresholds may be tailored to an individual’s physiologic signals).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Ghosh (US-20170120058-A1) as applied to claim 9 above, and further in view of Pujar (US-20160213272-A1).
Regarding claim 10, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 9. Ghosh teaches a system wherein the detector determines if activity is FFPW (first state) or an inhibitory event (second state) ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other)
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Kroll ‘318 with the detection system for far field P and R waves as taught by Ghosh because "when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, what is needed is an improved method of distinguishing P-waves of a cardiac cycle for timing of delivery of ventricular pacing" [0004].
Pujar teaches a system wherein the timing of the detected His-bundle activity includes an atrial-to-His interval (AHI) ([0035] A-H interval) between the atrial activity and the detected His-bundle activity [0034], and wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as a first state if the AHI is less than 50 milliseconds, or as a second state if the AHI exceeds 50 msec ([0035, 0042,0055] a 50ms threshold is set to determine if signals are conducting properly or not, this timing can be applied to the method as described in Ghosh).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Kroll ‘318 in view of Ghosh further with the timing interval of Pujar because the timing interval suggested in Pujar may filter signals that indicate a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll ‘318 (US 20020120318 A1) in view of Ghosh (US-20170120058-A1) as applied to claim 8 above, and further in view of Dong (US-20110264158-A1).
Regarding claim 11, Kroll ‘318 in view of Ghosh teaches the system substantially as claimed in claim 8. Further, Kroll ‘318 teaches wherein HIS-bundle activity is recognized based on the signal timing of the sensed signal [0047]-[0050]. Kroll ‘318 does not teach wherein a FFPW or HIS activity recognized by its morphology at the HIS bundle.
Ghosh teaches a method for discriminating a FFPW signal wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac HIS bundle timing recognition of Kroll with the detection system for far field P and R waves recognition via timing as taught by Ghosh because “it is desirable to time the delivery of the ventricular pacing therapy so as to be delivered at a point in time subsequent to a P-wave, resulting in the delivery of the ventricular pacing coinciding with the occurrence of an R-wave of the cardiac cycle of the patient” …thus  “the ability to sense P-waves is an important factor in determining timing of the ventricular pacing therapy for cardiac resynchronization therapy (CRT)” [0004].

Dong teaches a system for pacing a heart wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as an inhibitory event or a FFPW using a morphology the detected His-bundle activity ([0101] a series of templates of cardiac signals are described where the templates consist of a series of cardiac wave form features Fig 1; these are analogous to the morphology described in the instant application in para [0083]).
It would be obvious to one of ordinary skill in the art to have modified the HIS monitoring system of Kroll ‘318 in view of Ghosh with the template comparison and recognition of Dong because “one or more templates (e.g., an individual template, or one or more of a group of templates) can be used to distinguish between partial and complete His-bundle capture. In certain examples, one or more defects in the natural conduction pathway (e.g., left or right bundle branch block, infarct, etc.)” [0102] (a defect in the electrical conduction may be detected using templates/morphology of the signal). Further, examiner notes that this modification comprises the use of a known technique (using templates/morphology to detect signal abnormalities) to similar devices (cardiac signal monitor/stimulators) in the same way (the system of Kroll may use the morphologies to detect when an event requiring stimulation occurs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 July 2021